Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Claims 7, 9, 11, 12, 20, 22, 24, 25, 31 and 32 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Riddoch (US 2008/0189510 A1) in view of Randhir (US 2014/0208294 A1)

 A network interface device arranged to couple a host computing device to a network, the network interface device comprising:
first hardware resources and second hardware resources; (Riddoch [0044] The NIC can support resources of a number of types: i.e. resources having capabilities of different natures.  Examples include DMA queues, event queues, timers and support resources for remote apertures of the type described in WO 2004/025477.  Each type of resource (31-34) is provided from a dedicated hardware resource pool which can support numerous instances of resources of the respective type).
an application configured to: run on one or more of the first and second hardware resources of the network interface device; (Riddoch [0002] This invention relates to the configuration of resources for use in the operation of a device such as a network interface device and [0008] network interface device is configured with a plurality of resources of different types for supporting the interface such that each resource may be capable of being allocated to a single one of the processes. [0051] The routines for allocation of resources cause actions to be taken by the kernel driver 25 to communicate instructions to the NIC for the allocation of the resources as specified in the routines.  Those instructions specify the identity of the application or thread with which the resources are to be associated, and the nature of the resources).

The examiner will interpret this running on resources under broadest reasonable interpretation to mean using the resources of the network interface device. 

an entity running on hardware of the network interface device, wherein the entity comprises components of at least one runtime support, which supports the application, wherein the at least one runtime support is configured to:
make requests to an application programming interface of the host computing device; (Riddoch [0007] program is arranged to receive a request for allocation of a resource and  [0046] The NIC has a bus interface controller 35, a resource configuration unit 36 and a bus mapping table 37.  The resource configuration unit [API] processes communications received from the computer that provide instructions on the allocation, re-allocation and de-allocation of resources on the NIC, and configures the resources in accordance with such instructions.)
receive, from the application programming interface, an indication of available hardware resources of the network interface device; (Riddoch [0019] the program being arranged to: receive a request for allocation of a resource on the bus; in response to such a request, identify a page block on the bus that has been allocated to the network device and identify an unallocated address within that page to be allocated to the resource; and transmit to the network device a message indicative of allocation of the resource and including the identified address [0046] When a resource is to be allocated the driver 25 identifies a suitable free resource of the required type on the NIC and transmits an allocation instruction to the NIC).
select between the determined available resources of the first hardware resources and the second hardware resources to determine a selected hardware resource for running the application, so that at least a part of the application runs on the selected hardware resource. (Riddoch [0008] In such a configuration, the 

Riddoch does not teach wherein the entity comprises components of at least one runtime support, which supports the application, wherein the at least one runtime support.
However, Randhir teaches wherein the entity comprises components of at least one runtime support, which supports the application, wherein the at least one runtime support (Randhir [0023] The runtime engine 130 includes a number of modules: a resource selector 132, a resource manager 134, and a script executor 136. The resource selector 130 selects one of a plurality of the scripts 140 based on the 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Randhir with the system of Riddoch to support the application. One having ordinary skill in the art would have been motivated to use Randhir into the system of Riddoch for the purpose of increasing the flexibility of the business application (Randhir paragraph 05). 

As per claim 9, Riddoch teaches the data processing system is configured to select between the hardware resources of the network interface device and the hardware resources of the host computing device in dependence upon at least one of: 
system workload; 
availability of the hardware resources of the host computing device; and
availability of the hardware resources of the network interface device. (Riddoch [0046] The NIC has a bus interface controller 35, a resource configuration unit 

As per claim 12, Riddoch teaches wherein the application is configured to at least one of: form a message for transmission over the network; and consume a message received over the network (Riddoch [0007] The process identifies an unallocated address within that page to be allocated to the resource and transmits to the network device a message indicative of allocation of the resource and including the identified address. [0053] sends a message to the resource allocation unit (RAU) 36 to cause it to store corresponding data in the bus mapping table 37 (as shown in FIG. 3).  If the RAU finds that table 37 indicates the address to be already occupied then it returns an error code to the driver).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Riddoch (US 2008/0189510 A1) in view of Randhir (US 2014/0208294 A1) in further view of Cawlfield (US 2013/0159997 A1)

As per claim 11, Riddoch and Randhir do not teach wherein the runtime system comprises a virtual machine environment.
However, Cawfield teaches wherein the runtime system comprises a virtual machine environment. (Cawlfield Fig 10 Block 1006 (Resource request granted) [host resource can be used] and Block 1008 (Reponse include at least one remote offer and alternate options) [Use Peripheral device] and [0099] Block 1002 illustrates an application calling an operating system with a resource request for a particular resource and at least one performance parameter.  Next, block 1004 illustrates a determination whether a response is received to the resource request from the operating system.  Once the application receives a response to the resource request, the process passes to block 1006.  Block 1006 illustrates a determination whether a resource request is granted.  If a resource request is granted, then the process passes to block 1018.  Block 1018 illustrates marking the request as granted and marking the location of the resource grant, whether local or remote, and the process ends. [0100] Returning to block 1006, if a resource request is not granted, then the process passes to block 1008.  Block 1008 illustrates a determination whether the response includes at least one of a remote offer and alternate options.  If the response does not include at least one of a remote offer and alternate option, then the process passes to block 1020.  Block 1020 illustrates calling an error handler to handle the declined resource request, and the process ends. [0101] Returning to block 1008, if the response does include at least one of a remote offer and alternate options, then the process passes to block 1010.  Block 1010 illustrates determining whether to accept the remote offer or adjust performance 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cawlfield with the system of Riddoch and Randhir to use a virtual machine. One having ordinary skill in the art would have been motivated to use Cawlfield into the system of Riddoch and Randhir for the purpose of enabling an application to initiate a negotiation for resources meeting a performance parameter in a computing environment within a virtualized host system and among multiple virtualized remote host systems.(Cawlfield paragraph 05)
Allowable Subject Matter
Claims 20, 22, 24, 25, 31 and 32 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160179567 A1 – discloses a resource configuration method of a virtual machine and a communications device.  When an actual requirement of the virtual 
US 20190174322 A1 – discloses a network slice deployment service is described.  The network slice deployment service includes storing network resource and capability information that indicates available network resources in a network.  Network level requirement information pertaining to a request for network service from a user is generated.  The network level requirement information is used to select available network resources based on the network resource capability information.  The network slice deployment service calculates network resource utilization associated with available network resources so that optimal usage of network resources can be selected and end-to-end network slice deployment layout information can be generated and used to provision a network slice deployment layout that supports the request for network service.
US 20130152102 A1 – discloses an application that may be modeled as a collection of resource usage.  The model allows the application to be elastic so that additional resource usage can be added when needed.  Items may be added to and/or removed from applications at any time without regard to the state of the application.  
US 20180276018 A1 – discloses a method for off-board data migration.  Responsive to receiving a request to migrate a virtual machine image, a memory location of the source virtual machine is identified.  Using a generalized pathing interface, a range of logical blocks is accessed for both the source and destination virtual machines.  The memory location of the source virtual machine is copied to a memory location of the destination virtual machine.  The destination virtual machine is started, and; and the source virtual machine is stopped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196